ARNOLD, Justice
(concurring specially)-
I think that the record, stipulations of the parties and statements made at oral argument conclusively show that the owners of the pin ball machines did not intend to use them in the State of Oklahoma but intended to continue their shipment to purchasers in other states where their operation would not be prohibited by law.
That the machines are valuable property, cannot be and is not denied.
The machines were merely at temporary rest in the State of Oklahoma, not having been taken from the possession of public service warehousemen, and the interstate character thereof had not ceased. See the cases cited in the majority opinion.
The interstate character of the shipment not having ceased the machines were not subject to confiscation and should be released for shipment out of the bounds of the State of Oklahoma.